NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

              GERALD ALLEN PERRY,
                 Plaintiff-Appellant,

                           v.

                  UNITED STATES,
                  Defendant-Appellee.
                ______________________

                      2013-5120
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 13-CV-0332, Judge Lynn J. Bush.
                 ______________________

                       ORDER
                ______________________

   GERALD ALLEN PERRY, of Iowa Park, Texas, pro se.

    MARTIN M. TOMLINSON, Trial Attorney, Commercial
Litigation Branch, Civil Division, United States Depart-
ment of Justice, of Washington, DC, for defendant-
appellee. With him on the brief were STUART F. DELERY,
Assistant Attorney General, BRYANT G. SNEE, Acting
Director, and BRIAN A. MIZOGUCHI, Assistant Director.
                 ______________________
2                                               PERRY v. US



    Before RADER, Chief Judge, PROST, and CHEN, Circuit
                          Judges.
PER CURIAM.
    Mr. Gerald Allen Perry is incarcerated. He filed an
appeal in this court and previously requested to proceed
in forma pauperis. That request was denied by an order
dated November 27, 2013. In that order, the court di-
rected the custodian of Mr. Perry’s prison account to
forward the filing fee to the court to be paid in install-
ments in accordance with 28 U.S.C. § 1915.
     In a separate paper, Mr. Perry admitted that he has
filed four meritless actions in federal court while he has
been incarcerated. Given this litigation history, the law is
clear that Mr. Perry “shall” not bring “a civil action or
appeal a judgment in a civil action or proceeding under [§
1915]” unless he “is under imminent danger of serious
physical injury.” 28 U.S.C. § 1915(g).
     We have considered Mr. Perry’s statement that he is
in such imminent danger, but find it without merit.
Accordingly, Mr. Perry does not qualify to proceed under §
1915. The November 27, 2013 order of the court is
amended to the extent that it authorized him to cover the
filing fee through a statutory payment plan. We are
without authority to consider Mr. Perry’s appeal without
the full payment of his filing fee.
PERRY v. US                                               3




   Upon consideration thereof,
   IT IS ORDERED THAT:
    Mr. Perry’s appeal is dismissed for failure to pay the
proper filing fee.


                                  FOR THE COURT


March 12, 2014                    /s/ Daniel E. O’Toole
    Date                          Daniel E. O’Toole
                                  Clerk of Court